Title: From George Washington to Philemon Dickinson, 16 January 1781
From: Washington, George
To: Dickinson, Philemon


                        

                            
                            Dr Sir
                            Head Quarters New Windsor Janry 16th 1781
                        
                        I am this Moment favoured with your Letter of the 12th Instant. by Express.
                        The measures you have taken, in consequence of the late alarming Affair, appear to have been very proper, and
                            calculated to promote essentially the public service.
                        I approve entirely of Your Dismissing all the Militia who have been called out on the occasion, as soon as
                            the circumstances will justify the Measure, of which you will be a much better judge on the spot, than I can at such a
                            distance.
                        It was happy for us, the Troops in this quarter shewed an extremely good disposition—And I have only to add
                            in confidence (for the publication of it might be disadvantageous) that had Matters proceeded to extremities, and called
                            for coercive Measures. A formidable Detachment was in readiness & would have marched to Your assistance—but it is
                            much more to have the affair amicably & honorably settled. I am Dr Sr Your &c.
                        
                            G. Washington
                        
                    